Attachment to Advisory Action

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (i.e. Yonezawa does not include a dual-functional photoinitiator), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the photoinitiator of Boettcher are made of photo-sensitive compounds which are copolymerized with monomers to produce photosensitive initiator, the argument is not persuasive because Boettcher col 1, lines 26-33 discloses “the radiation-sensitive initiator is copolymerized with monomers”, the initiator is present before copolymerizing with monomers instead of after. Additionally, examples 21-53 discloses those compounds of examples 21-34 are used as photoinitiators. Moreover, it is clear that the compound of claim 2 is a dual functional photoinitiator.
In response to applicant's argument that Yonezawa does not disclose the oligomer is a polymerizable compound, the argument is not persuasive because applicant does not explain if the oligomer is not polymerizable, then what the purpose of using an oligomer is instead of viscosity modifier. Oligomers are essentially intermediates of the polymerization reaction which will be further polymerized to form 
In response to applicant's argument regarding viscosity of Yonezawa, the argument is not persuasive because Yonezawa discloses desired viscosity of the composition and further discloses the combination of monomers, oligomers etc can be used to control viscosity.  
In response to applicant's argument that the structure of formula I in Koehler does not contain an acrylate or methacrylate group, it is noted that Koehler discloses 4-(2-Acryloyloxyethoxy)phenyl 2-hydroxy-2-propyl ketone, which has a structure of 
    PNG
    media_image1.png
    229
    1184
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763